Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the price at the time of exportation of the merchandise involved herein, at which such or similar imported merchandise was freely offered for sale, for domestic consumption, packed ready for delivery, in the principal market of the United States to all purchasers, in the usual wholesale quantities and in the ordinary course of trade with allowances made for duty, cost of transportation and insurance and other necessary expenses from place of shipment to place of delivery, profits not exceeding eight per centum and allowances for general expenses not exceeding eight per centum, is as follows:
3 cs. strip steel, tempered, 12% " x 14BWG 2516.8 lbs_ 55.74$ per lb. net, packed.
1 cs. strip steel, tempered, 13%'' x 14BWG 1372.6 lbs_ 58.60$ per lb. net, packed.
IT IS FURTHER STIPULATED AND AGREED that there was no foreign value or export value for the merchandise herein at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted on the foregoing stipulation.
*429On the agreed facts, I find United States value, as that value is defined in section 402(e) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was as follows:
3 cs. strip steel, tempered 1214" x 14BWG 2516.8 lbs_ 55.74(2 per lb. net, packed.
1 cs. strip steel, tempered, 1314" x 14BWG1372.6 lbs_ 58.60$ per lb. net, packed.
Judgment will be entered accordingly.